DAUKSCH, Judge.
This is an appeal from a judgment in a personal injury case. We affirm the judgment in all respects except that portion regarding the Orlando Regional Medical Center (ORMC) bill. It was uncontroverted that appellee was obligated to ORMC in the amount of $35,000 and the judgment was for an amount in excess of that. The judgment is affirmed in all respects except the excessive award regarding the ORMC bill. That portion of the judgment is reversed and this cause remanded for entry of a proper judgment reducing the award of ORMC’s medical expenses to $35,000.
AFFIRMED; REVERSED and REMANDED.
COBB, J., concurs.
DIAMANTIS, J., concurs specially with opinion.